FRANK, Judge.
The appellants, general partners in a corporate venture styled U.S. Resico, Inc., have appealed from a final judgment awarding damages to their former partner, Curtis Henry. Henry’s claim is based upon his co-partners’ failure to purchase his partnership interest in accordance with the partnership agreement. We affirm the award of compensatory damages to Henry but strike the punitive damages sanction imposed upon Warren Hughes and Fred Anderson. With the exception of extraordinary circumstances, amounting to a dis*1108tinct independent tort, none of which are present here, punitive damages are not recoverable in a breach of contract action. John Brown Automation, Inc. v. Nobles, 537 So.2d 614 (Fla. 2d DCA 1988), rev. denied, 547 So.2d 1210 (Fla.1989).
Affirmed in part, reversed in part, and remanded for entry of judgment consistent with this opinion.
DANAHY, A.C.J., and PATTERSON, J., concur.